UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2344


In re: BRANDON LEE,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Brandon Lee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Lee petitions for a writ of mandamus seeking an order directing the

Supreme Court of North Carolina to rule on his state mandamus petition. We conclude

that Lee is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). This court does not have jurisdiction to

grant mandamus relief against state officials. Gurley v. Superior Court of Mecklenburg

Cty., 411 F.2d 586, 587 (4th Cir. 1969).

       The relief sought by Lee is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                               2